Citation Nr: 9906632	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-39 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for frostbite of the 
feet.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for Grave's disease as 
a result of mustard gas exposure.

(The issue of whether a claim of waiver of recovery of an 
overpayment in pension benefits was timely filed is the 
subject of a separate Board of Veterans' Appeals decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions in May 1989 and 
February 1994 by the Los Angeles, California, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board notes that in May 1989 the RO, inter alia, denied 
entitlement to service connection for frostbite of the feet 
and right ear hearing loss.  In July 1989 the veteran 
submitted a notice of disagreement, and in August 1989 the RO 
issued a statement of the case.  No subsequent action on 
appeal was taken by the RO; however, the Board finds that the 
veteran's October 1989 correspondence may be liberally 
construed as a substantive appeal as to the issue of 
entitlement to service connection for frostbite of the feet.  
See 38 C.F.R. § 20.202 (1998).  Therefore, the Board has 
listed the issue on the title page of this decision as 
entitlement to service connection for frostbite of the feet, 
and will consider the claim de novo.

Although this decision will consider the matter of 
entitlement to service connection for frostbite of the feet 
on a ground different from that of the RO, which denied 
reopening the claim on new and material evidence grounds, the 
Board finds the veteran has been provided adequate statements 
of the case addressing all relevant law and is not prejudiced 
by the present decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board notes although right ear hearing loss was denied in 
May 1989, in the present matter on appeal the RO considered 
and denied the issue of entitlement to service connection for 
hearing loss, including as a result of mustard gas exposure, 
on a de novo basis.  As the hearing loss issue on appeal 
involves a different claim and theory of entitlement to 
service connection, the Board will also consider the matter 
on a de novo basis.  

In September 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.

The Board also notes that correspondence from the veteran and 
a photograph were added to the record subsequent to the 
personal hearing in September 1998.  However, as the 
information received is redundant and not pertinent to the 
issues on appeal, the Board finds that additional RO 
consideration is not required.  See 38 C.F.R. § 20.1304 
(1998).

The record also refects that the veteran and his service 
representative have raised an additional claim for 
entitlement to an increased rating for a service-connected 
right knee disorder which has not been adjudicated.  This 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has not provided competent medical evidence 
demonstrating a present residual disability due to frostbite 
of the feet incurred in, or aggravated by, active service.

2.  The veteran has not provided competent medical evidence 
demonstrating that his present hearing loss or Grave's 
disease are the result of exposure to mustard gas, or 
otherwise due to injuries or disease incurred in, or 
aggravated by, active service.


CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims for service connection for the residuals of frostbite 
of the feet, hearing loss or Grave's disease.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that in February 1954 the 
veteran complained of cold feet.  The examiner noted slight 
surface redness.  The diagnosis was early frostbite.  The 
veteran was returned to duty.  The veteran's May 1955 
separation examination revealed normal clinical evaluations 
of the skin, lower extremities and feet.

Service medical records are negative for complaint or 
treatment of any hearing impairment or exposure to mustard 
gas.  The veteran's May 1955 separation examination revealed 
no clinical abnormalities.  Whispered and spoken voice 
hearing test results were 15/15, bilaterally.

During VA examination in June 1989 the veteran reported a 
history of treatment for frostbite of the feet in 1954.  The 
diagnoses included frostbite of the feet, by history.  No 
opinion relating any present symptom or disability to 
frostbite of the feet was provided.

On the VA authorized audiological evaluation in June 1989, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
35
35
LEFT
15
10
10
15
45

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The examiner noted the veteran's right ear hearing was within 
normal limits, and that there was mild high-frequency 
sensorineural hearing loss to the left ear.

VA outpatient treatment records include diagnoses of Grave's 
disease, without opinion as to etiology.  VA records, 
however, are negative for report of treatment of any 
disabilities related to frostbite of the feet, or for medical 
opinions relating the veteran's present left ear hearing loss 
or Grave's disease to mustard gas exposure or any other 
injury of disease during active service.

In personal hearing testimony and statements in support of 
the claim, the veteran described his frostbite injury during 
active service.  He also stated that he believed his feet 
were sensitive to cold and his toenails were discolored as a 
result of that frostbite injury.  He submitted color 
photographs of his feet showing discolored toenails.  

As to his hearing loss and Grave's disease, the veteran 
claimed that the disorders were the result of incidents 
during basic training.  He stated that after he was exposed 
to mustard gas in a training exercise his hair turned green 
and later gray, and that he eventually developed Grave's 
disease as a result.  He also stated that his right ear 
hearing loss was the result of acoustic trauma during basic 
training, including an incident when a landmine which 
exploded near him.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection can also be granted for certain chronic diseases, 
including sensorineural hearing loss, if they become manifest 
to a degree of 10 percent or more within one year of 
separation from active service.  38 U.S.C.A. § 1112(a)(1) 
(West 1991); 38 C.F.R. § 3.309(a) (1998).  

Generally, exposure to certain vesicant agents, including 
mustard gas, during active military service together with the 
subsequent development of specified medical disorders is 
sufficient to establish service connection when there is 
evidence of (1) full-body exposure to nitrogen or sulfur 
mustard during active military service together with the 
subsequent development of chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, or nasopharyngeal cancer, 
laryngeal cancer, lung cancer, or squamous cell carcinoma of 
the skin; (2) full-body exposure to nitrogen or sulfur 
mustard or Lewisite during active military service together 
with the subsequent development of a chronic form of 
laryngitis, bronchitis, emphysema, asthma or chronic 
obstructive pulmonary disease; or (3) full-body exposure to 
nitrogen mustard during active military service together with 
the subsequent development of acute nonlymphocytic leukemia.  
38 C.F.R. § 3.316 (1998).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The United States Court of Veterans Appeal (Court) has held 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has a present residual 
disability due to frostbite of the feet incurred in, or 
aggravated by, active service, or which demonstrates that his 
present hearing loss or Grave's disease are the result of 
exposure to mustard gas, or otherwise due to injuries or 
disease incurred in, or aggravated by, active service.  The 
Board notes that hearing loss and Grave's disease are not 
specified disorders which in conjunction with demonstrated 
exposure to mustard gas warrant an award of service 
connection.  See 38 C.F.R. § 3.316.

Although service medical records show the veteran was treated 
for early frostbite in February 1954, there is no subsequent 
medical evidence demonstrating that he developed any residual 
disabilities as a result of that disorder.  In addition, the 
Board notes that the veteran's separation examination 
revealed normal clinical evaluations of the skin, lower 
extremities and feet.  There is no medical evidence 
indicating present residuals of frostbite of the feet, and no 
medical evidence relating hearing loss or Grave's disease to 
mustard gas exposure of any other injury or disease during 
active service.

Although a June 1989 VA examination report included a 
diagnosis of frostbite of the feet by history, it does not 
include current findings of the residuals of frostbite or 
provide an opinion relating any present disability to the 
veteran's history of frostbite of the feet.  In fact, the 
feet were warm and pulses were present and "fair to good".  
Without a showing of present disability related to an injury 
or disease in service, service connection is not for 
application.  

The only other evidence of a present residual disability 
related to a frostbite of the feet, hearing loss or Grave's 
disease related to active service is the veteran's own 
opinion.  While he is competent to testify as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

The Court has held that medical evidence is required to 
demonstrate the relationship between a present disability and 
claimed continuity of symptomatology unless the relationship 
is one for which a lay person's observation is competent.  
See Savage, 10 Vet. App. at 497.  In this case, the evidence 
as to continuity of symptomatology is not competent to 
establish a nexus.  Consequently, the Board finds that the 
veteran has not submitted evidence of well-grounded claims 
for service connection for the residuals of frostbite of the 
feet, hearing loss or Grave's disease.  See 38 U.S.C.A. 
§ 5107(a).

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground these claims.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for frostbite of the feet, 
hearing loss, or Grave's disease is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 10 -


